DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (U.S. Publication Number 2011/0100328), hereinafter “Paul”.
Regarding claim 1, Paul discloses a hydrogen injection controller system comprising: a proton exchange membrane electrolyzer (paragraph 223) for producing hydrogen and oxygen; an injection controller in operative communication with the PEM electrolyzer; and a combustion engine (1401, shown in figure 14A) having a plurality of hydrogen injectors (1405, 1407, 1409) and a plurality of oxygen injectors (1411, 1413, 1415) for individually injecting a hydrogen and oxygen into the combustion engine (paragraph 177). Examiner notes that a fuel cell hydrogen/oxygen production unit can be used using a proton exchange membrane (paragraph 223).
Regarding claim 2, Paul discloses the hydrogen injection controller system of claim 1, wherein the injection controller is in operative communication with the injection controller for controlling the injection of hydrogen and oxygen into the combustion engine (same as engine 1201 in which the controller controls ratios, paragraph 166).
Regarding claim 3, Paul discloses the hydrogen injection controller system of claim 1, wherein the injection controller is operable for varying the ratio of hydrogen and oxygen to generate a more complete burn of a carbon-based fuel in the combustion engine (paragraph 166).
Regarding claim 4, Paul discloses the hydrogen injection controller system of claim 1, wherein the plurality of hydrogen injectors and the plurality of oxygen injectors is either port or direct injection (shown in figure 14A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul.
Regarding claim 5, Paul discloses the same invention substantially as claimed except for a user interface in communication with the injection controller to control operation of the hydrogen/oxygen injectors.  However, the examiner takes Official Notice that it is well known in the art to provide a user interface that communicates with the injectors for the purpose of providing the ability to manually override and change the ratio of hydrogen/oxygen within the injection system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Paul by incorporating a user interface for the purpose of providing the ability to manually override and change the ratio of hydrogen/oxygen within the injection system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	12/2/2022